Citation Nr: 1827812	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-39 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a compensable disability rating for service-connected bilateral sensorineural hearing loss, to include the propriety of a reduction in the disability rating from 10 percent to noncompensable, effective July 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The Veteran had active service from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decisions by the Department of Veterans Affairs (VA),  Regional Office (RO), in Boston, Massachusetts. 

By way of background, the RO granted service connection for bilateral sensorineural hearing loss in a rating decision dated in April 2007, assigning an initial 10 percent disability rating, effective as of February 8, 2005.  In April 2008, the Veteran filed a claim for an increased disability rating.  Following examination of the Veteran showing improvement, in November 2008, the RO proposed reducing the assigned disability rating to noncompensable.  The assigned disability rating was reduced by rating action dated in April 2009, effective as of July 1, 2009.  The Veteran timely expressed disagreement and perfected a substantive appeal.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  


FINDINGS OF FACT

1.  A November 2011 rating decision proposed to reduce the disability rating for service-connected bilateral sensorineural hearing loss from 10 percent to noncompensable. 

2.  The proposed reduction was implemented in an April 2009 rating decision, whereby the disability was reduced to noncompensable, effective July 1, 2009, and was made in compliance with applicable due process laws and regulations.

3.  During the entire period on appeal, audiometric examinations of record show at worst Level I hearing impairment in one ear and Level II hearing impairment in the other ear.


CONCLUSIONS OF LAW

1.  The reduction of the disability rating for service-connected bilateral sensorineural hearing loss, from 10 to noncompensable effective July 1, 2009, was proper.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.105, 3.344, 4.85 Diagnostic Code 6100 (2017).

2.  The criteria for a compensable disability rating for bilateral sensorineural hearing loss have not been met.  38 U.S.C. §§ 1155, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.85, 4.86, Tables VI, VIa, VII, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Initially, the Board notes that the duties to notify and assist do not apply where the issue is a reduction in rating.  The Veterans Claims Assistance Act of 2000 (VCAA) duties are only triggered by the receipt of a new application or claim.  See 38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b), (c).  In the case of a reduction, there has been no application or claim, so the VCAA is inapplicable.  However, there are certain specific notice requirements which apply to a reduction in rating, and this will be discussed further in detail below.

As to whether the Veteran is entitled to an increased disability rating for the service-connected bilateral sensorineural hearing loss, VA has certain notification and assistance duties under 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The assistance duties were met by VA correspondences dated in May 2008 and November 2008.  As to the duty to assist, the record shows that all outstanding and relevant records identified by the Veteran, or evident from the record, were obtained.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Disability Rating Reduction

The provisions of 38 C.F.R. § 3.105 (e) allow for the reduction in a disability rating of a service-connected disability when warranted by the evidence but only after following certain procedural guidelines.  When a reduction in the rating of a service-connected disability or employability status is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  First there must be a rating action proposing the reduction, and giving the Veteran 60 days to submit additional evidence and request a predetermination hearing.  If a hearing is not requested, and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105 (e), (i)(2).  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105 (e), (i)(2)(i). 

In this case, the RO followed proper procedure in reducing the assigned disability rating for the Veteran's service-connected bilateral sensorineural hearing loss.  The Veteran underwent a VA audio examination in July 2008, and the subsequent November 2008 rating decision proposed to reduce the assigned 10 percent disability rating.  A November 20, 2009, notification letter for that rating decision informed him that he had 60 days in which to submit evidence, and of his right to request a predetermination hearing.  Thereafter, the proposed reduction was effectuated by the April 2009 rating decision, effective from July 1, 2009.  As the RO followed proper procedure, the Veteran was not entitled to the benefit sought on appeal on that basis.

Therefore, the Board must now address whether the competent evidence warranted a reduction in the assigned disability rating.  In considering the propriety of a reduction, the Board will consider the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the purpose of determining whether the condition has demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the Veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Pursuant to 38 C.F.R. § 3.344 (a), (c), if a disability rating has been in effect for more than five years, then rating agencies will handle cases of changes of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  In such cases, it is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.

Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement, such as epilepsy, asthma, ulcers, and many skin diseases, will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344 (a), (c). 
The foregoing provisions apply to ratings that have continued for long periods of time at the same level (five years or more).  They do not apply to disabilities that have not become stabilized and are likely to improve.  Re-examinations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344 (c).  In this case, the provision of 38 C.F.R. § 3.344 (a) are not applicable, as the 10 percent disability rating for the Veteran's bilateral sensorineural hearing loss had been in effect for less than five years.

Following a review of the evidence, the Board finds that the reduction in the rating for the service-connected bilateral sensorineural hearing loss from 10 percent to noncompensable, effective July 1, 2009, was proper.  In this regard, disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C. § 1155.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rating hearing loss, disability ratings are derived from the mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). Disability ratings of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000 and 4000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85 (a). 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone average intersect.  38 C.F.R. § 4.85 (b).  The pure tone threshold average is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85 (d).  Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85 (e). 

VA regulations also provide that in cases of exceptional hearing loss, when the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86 (a).  The provisions of 38 C.F.R. § 4.86  (b) further provide that, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear is evaluated separately.

The RO had initially assigned a 10 percent disability rating for the Veteran's bilateral hearing loss based on a April 2007 VA examination report that had shown the Veteran's hearing impairment was manifested by Level III hearing acuity in the right ear and Level IV hearing acuity in the left ear that resulted in a 10 percent disabling rating.  38 C.F.R. § 4.8, Table VI, Diagnostic Code 6100.

In April 2008, the Veteran filed a claim for an increased disability rating.  He was examined by VA in July 2008, at which time the Veteran's hearing impairment was manifested by Level I hearing acuity in the right ear and Level II hearing acuity in the left ear that resulted in a noncompensable disabling rating.  38 C.F.R. § 4.8, Table VI, Diagnostic Code 6100.

Based on the foregoing findings, the RO proposed to reduce the Veteran's disability rating for the bilateral hearing loss from 10 percent to noncompensable in the November 2008 rating decision.  The RO, thereafter, reduced the disability rating assigned effective July 1, 2009.

The Board concludes that the RO's reduction in rating from 10 to noncompensable for the service-connected bilateral sensorineural hearing loss was proper, as the preponderance of the evidence at the time of the reduction demonstrated that the Veteran's bilateral hearing loss had improved.  Comparison of the April 2007 audiometric finding results to the July 2008 results show a clear and marked improvement, with the average puretone decibel loss in the right ear improving from 48 to 54, and in the left ear improving from 49 to 58.  Significantly, speech discrimination improved from 80 and 68 percent in the right and left ear, respectively, to 96 and 94 percent in each ear respectively.  The Veteran has not identified any reason to discount the examiner's impressions.

The Board consequently finds that the preponderance of the evidence supports the reduction in the disability rating assigned the bilateral sensorineural hearing loss. 

Increased Disability Rating

Having determined that the rating reduction was proper, the Board will now assess whether the Veteran's service-connected bilateral sensorineural hearing loss disability warrants a compensable disability rating over the remaining course of the period on appeal.
A VA audiological examination report dated in June 2009 shows that the Veteran described experiencing decreased auditory acuity.  He expressed an interest in trying a different type of hearing aid.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
45
45
50
44
LEFT
35
35
55
60
46

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 90 percent in the left ear.  The diagnosis was sensorineural hearing loss in each ear. 

Under Table VI of the regulations, the Veteran's hearing level in the right ear was Level I and in the left ear was Level II.  Under Table VII of the regulations, such hearing impairment warrants a noncompensable disability rating.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2017).  This examination report did not demonstrate findings that pure tone thresholds were 55 decibels or more at each of the four specified frequencies or that pure tone thresholds were 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  As such, consideration of the Veteran's hearing loss using Table VIa for cases of exceptional hearing loss would not be warranted.

A VA audiological examination report dated in August 2011 shows that the Veteran described experiencing difficulty understanding speech that was not loud.  He also indicated that he had to watch television in a separate room from his spouse, as he had to turn the volume up louder.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
45
50
55
48
LEFT
40
40
55
60
49

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 96 percent in the left ear.  The diagnosis was sensorineural hearing loss in each ear.  The examiner added that the Veteran's hearing loss did not impact his ability to work or his ordinary conditions of daily life.

Under Table VI of the regulations, the Veteran's hearing level in each ear was Level I.  Under Table VII of the regulations, such hearing impairment warrants a noncompensable disability rating.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2017).  This examination report did not demonstrate findings that pure tone thresholds were 55 decibels or more at each of the four specified frequencies or that pure tone thresholds were 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  As such, consideration of the Veteran's hearing loss using Table VIa for cases of exceptional hearing loss would not be warranted.

A VA audiological examination report dated in April 2015 shows that the Veteran described that his spouse would often become irritated because he would ask her to repeat herself.  He also indicated that he would have to raise the television volume to a lever higher than she would prefer.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
45
55
55
50
LEFT
45
50
55
65
54

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 96 percent in the left ear.  The diagnosis was sensorineural hearing loss in each ear.  The examiner added that the Veteran's hearing loss impacted his ability to work or his ordinary conditions of daily life to the extent he described above.

Under Table VI of the regulations, the Veteran's hearing level in each ear was Level I.  Under Table VII of the regulations, such hearing impairment warrants a noncompensable disability rating.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2017).  This examination report did not demonstrate findings that pure tone thresholds were 55 decibels or more at each of the four specified frequencies or that pure tone thresholds were 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  As such, consideration of the Veteran's hearing loss using Table VIa for cases of exceptional hearing loss would not be warranted.

The Board also notes that the foregoing VA examination reports specifically addressed the functional limitations caused by the Veteran's hearing loss, as the Veteran described such effects as inability to discern conversations that are not loud, difficulty hearing the television, and having to ask others to repeat themselves.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

As indicated above, the assignment of disability ratings for hearing impairment are derived by the mechanical application of the Schedule to the numeric designations 
assigned after audiometry evaluations are rendered.  Lendenmann, 3 Vet. App. at 345.  The Board recognizes the Veteran's contentions that his bilateral hearing loss is of greater severity than reflected by the assigned disability rating.  However, notwithstanding his descriptions, the audiometric testing results are dispositive evidence for a claim for a higher disability rating for hearing loss. 

Based upon the guidance of the Court in Hart, the Board has considered whether a staged rating is appropriate.  However, the Veteran's symptoms remained constant throughout the course of the period on appeal and as such staged ratings are not warranted.  The preponderance of the evidence is against the claim; therefore, the benefit of the doubt rule is not for application.  Gilbert, 1 Vet. App. at 56.


ORDER

The reduction in disability rating for service-connected bilateral sensorineural hearing loss, from 10 percent to noncompensable, effective July 1, 2009, was proper.

A compensable disability rating for service-connected bilateral sensorineural hearing loss is denied.




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


